Environmental Court of Vermont
                                State of Vermont


===============================================================================
                    ENTRY REGARDING RECORDING OF PROCEEDINGS
===============================================================================

JLD Properties-Wal-Mart Strmwtr Disch Permit      Docket   No.   129-5-06 Vtec
Project:     Wal-Mart St. Albans                  Docket   No.   242-10-06 Vtec
Applicant:   JLD Properties                       Docket   No.   92-5-07 Vtec
                                                  Docket   No.   221-10-07 Vtec
                                                  Docket   No.   80-4-08 Vtec
                                                  Docket   No.   116-6-08 Vtec

Title:   Video Recording of Proceedings, No. 14
Filed:       June 10, 2009

___ Granted                ___ Denied                 _X_ Other

       It has come to the Court’s attention that Daniel J. Lyons, the Producer
of Republic Films, wishes to film certain proceedings related to these
consolidated appeals.    Mr. Lyons recently sent the following request to the
Court:
       I am writing to request permission to film the proceedings related
       to JLD Properties-WalMart Strmwtr Disch Permit.    I am requesting
       access to the site visit in St. Albans on June 16th, as well as
       access to the Franklin Superior Courtroom on June the 17th.     The
       film will be incorporated into a 60 minute independent documentary
       entitled “From Away,” set to air on Vermont Public Television in
       the fall of 2010. I have already filmed with representatives from
       both sides of the debate and would like to continue my coverage of
       the case on June 16th and 17th.
Letter from Daniel J. Lyons to Vermont Environmental Court (June 8, 2009).
       Rule 79.2 of the Vermont Rules of Civil Procedure (made applicable to
these proceedings under Rule 5(a)(2) of the Vermont Rules of Environmental
Court Proceedings) governs how we may respond to Mr. Lyons’s request. The Rule
generally authorizes the recording of all of the public proceedings in these
matters, including the site visit.     That said, any party to this appeal is
entitled to file a motion to exclude recording under Rule 79.2(b), which notes
that anyone seeking to prevent recording “shall have the burden of proving, by
a preponderance of the evidence, that the court should prohibit, terminate,
limit or postpone the recording.”
       We will afford all parties to these consolidated appeals an opportunity
to file a request to limit Mr. Lyons’s planned video recording. Since trial is
now scheduled to begin in one week, we must make this filing period brief.
Therefore, we direct that if anyone wishes to file such a motion, they must do
so by 4:00 p.m. on Friday, June 12.      To fax such a motion, please call the
Court at (802)828-1660 to request permission to do so.
       Unless a motion to exclude is filed and granted, Mr. Lyons is free to
record these proceedings. In doing so, we note that Mr. Lyons is required to
respect the importance of these proceedings and the rights of the individual
parties to an uninterrupted merits hearing.     Vermont Rule of Civil Procedure
79.2 establishes guidelines for video and other recording of court proceedings.
In re JLD Properties-Wal-Mart Strmwtr Disch Permit, No. 116-6-08 Vtec    Page 2 of 3


        In particular, we direct Mr. Lyons to the following provisions of Rule
79.2:
        (c) Matters Excluded.    There shall be no audio recording of bench
        conferences and other conferences between members of the court,
        between co-counsel or between counsel and client.       No recording
        equipment permitted under these rules shall be operated in the
        courtroom during a recess, unless permitted by the presiding judge.
        Unless permitted by the presiding judge, there shall be no
        recording of bench conferences or proceedings in chambers.
        ***
        (e) Equipment and Personnel.
              (1) Not more than one portable television camera--film
        camera, 16 mm sound on film (self-blimped) or videotape electronic
        camera--operated by not more than one camera person, shall be
        permitted in any court proceeding.      Each television camera and
        operator shall be positioned only in such location in the courtroom
        as shall be designated by the presiding judge.        To the extent
        possible, that location shall provide access to optimum coverage.
        Videotape recording equipment and other equipment which are not
        component parts of a television camera shall be located outside the
        courtroom.
              (2) Not more than one still photographer, utilizing not more
        than two still cameras with not more than two lenses for each
        camera and related equipment for print purposes shall be permitted
        in any proceeding.    Such cameras shall produce no greater sound
        than a 35 mm Leica “M” Series rangefinder camera. The photographer
        shall be positioned only in such location in the courtroom as shall
        be designated by the presiding judge. To the extent possible, that
        location shall provide access to optimum coverage.
              (3) Not more than one audio system for televising,
        broadcasting and recording purposes shall be permitted in any
        proceeding.     Audio pickup for all media purposes shall be
        accomplished from existing audio systems present in the court
        facility, where practicable.    If there is no technically suitable
        audio system, microphones and related wiring essential for media
        purposes shall be unobtrusive and shall be located in places
        designated in advance by the presiding judge.
              (4) Any “pooling” arrangements among the media required by
        these limitations on equipment and personnel shall be the sole
        responsibility of the media without calling upon the court to
        mediate any dispute as to the appropriate person or equipment
        authorized to cover a particular proceeding. In those proceedings
        in which “pooling” includes persons who are not members of the
        media, the court may upon request issue orders as to the
        appropriate representative or equipment.
              (5) Only equipment which does not produce distracting sound
        or light shall be employed.    No artificial lighting device of any
        kind shall be employed.
              (6) Equipment operators shall not move from the area assigned
        to them and shall not move about so as to call attention to
        themselves.   Equipment shall not be placed in or removed from the
        court facility except prior to commencement or after adjournment of
        proceedings each day, or during a recess. Neither television film
In re JLD Properties-Wal-Mart Strmwtr Disch Permit, No. 116-6-08 Vtec    Page 3 of 3


      magazines nor still camera film or lenses shall be changed within
      the courtroom except during a recess in the proceeding.

      Finally, we remind all parties (and Mr. Lyons, barring a successful
motion to exclude) that we will be meeting on June 16, 2009, at 2:45 p.m. at
the Franklin Superior Court to proceed by bus to the site visit. The Court is
on a tight schedule that afternoon and appreciates everyone arriving on time.
Thank you.




___________________________________________      ___June 10, 2009_____
      Thomas S. Durkin, Judge                            Date
===============================================================================
Date copies sent to: ____________               Clerk's Initials _______

Copies sent to:
    Attorney Jon Groveman for Appellant Vt. Natural Resources Council
    Attorney Judith L. Dillon for the Agency of Natural Resources
    Attorney David A. Barra for Interested Person Town of St. Albans
    Attorney Stewart H. McConaughy for Appellee JLD Properties
        (with Co-Counsel Robert F. O'Neill)
    Attorney Mark L. Lucas for Interested Person Natural Resources Board
    Attorney John H. Hasen for the Natural Resources Board/LU Panel (FYI only)
    Attorney Brian S. Dunkiel for City of St. Albans (FYI only)
    Attorney William H. Rice for Vt. Agency of Transportation (FYI only)
    Attorney Jon T. Anderson for Interested Person R.L. Vallee, Inc.
       (with Co-Counsel David W. Rugh)
    Attorney Gerald R. Tarrant Esq. (FYI only)
    Producer Daniel J. Lyons (FYI only)
    Court Clerk, Franklin Superior Court (FYI only)